DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knoop et al. (DE 102016015266).

Regarding claim 1, Knoop teaches a device configured to supply air to a fuel cell (i.e., air supply device for a fuel cell) (abstract) (claim 1) (page 2) (see figure 1), comprising: 
an exhaust gas turbocharger (i.e., a turbocharger) (page 2) having: 
a turbine configured to be driven by an exhaust gas flow of the fuel cell (i.e., flow energy conversion device can use energy from the exhaust gas flow through the turbine) (page 2); 
a compressor of an exhaust gas turbocharger (page 2) (i.e., turbocharger with a compressor); and 
a first shaft that drive-effectively connects the compressor to the turbine (i.e., common shaft on which the compressor and turbine are arranged) (page 3); 
a second shaft (i.e., rotor shaft) (page 2-3); 
a motor that is drive-effectively connected to the compressor via the second shaft (i.e., compressor may be mounted on a common rotor shaft) (page 2-3); and 
an air supply duct that connects the compressor to the fuel cell and configured to supply compressed air to the fuel cell (i.e., air supply line for supply air to the fuel cell) (page 3-4). 

    PNG
    media_image1.png
    322
    479
    media_image1.png
    Greyscale

Regarding claim 2, Knoop teaches the motor is an electric motor (page 3).
	Regarding claim 9, Knoop teaches the fuel cell is operated with hydrogen (page 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knoop et al. (DE 102016015266).
	Regarding claim 3, Knoop teaches the compressor and turbine are connected to a common shaft (page 2-4). As to the motor connected to the common shaft, while not explicitly articulated, it is clear that it would require a shaft so it connects the turbine and compressor and operate or transmit power from one unit to the other. It would be obvious to a person having ordinary skill in the art to also have the motor connected to the common shaft where also the compressor and turbine is connected for instance, to predictably reduce size and use of components hence, increase applicability and reduce costs respectively (page 3).  
	Regarding claim 4-5, Knoop teaches the turbocharger which, as indicated above includes the compressor and the turbine (page 4), is assisted by the motor (page 3). It is therefore clear that the motor can be arrange in the compressor and connected to the first shaft of the turbocharger. In addition, since Knoop teaches the components are assisted by the motor, the particular placement of the motor in the air supply device would be an obvious 
	Regarding claim 6 and 10, Knoop teaches the mounting of the first shaft is effected by sliding bearings (i.e., oil-lubricated sliding and/or ball bearings can be used) (page 3). 
	Regarding claims 7-8, Knoop teaches the device to supply air to a fuel cell as described above in claim 1. With regards to the limitation “is configured to provide electric drive power to a consumer.” and “the electric drive power is in a power range of > 100 kW.”, while features of a device may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  As such, since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use. Nonetheless, Knoop teaches the fuel cell is configured to provide electric drive power (page 2 and 5) which would be obvious to a skilled artisan to include a power range as recited in the instant claim depending on the output requirement where it needs to be applicable (i.e., the type of electric vehicle).   

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Finger et al. (U.S. Patent Application Publication 2004/0151964).
Langford, III (U.S. Patent 5,106,035).
Formanski et al. (U.S. Patent Application Publication 2005/0095488).
Hild (U.S. Patent Application Publication 2008/0110685).
Sakala (U.S. Patent Application Publication 7,491,455).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723